February 16, 2012




                                      JUDGMENT

                        The Fourteenth Court of Appeals
   FARMERS INSURANCE EXCHANGE AND ALLSTATE COUNTY MUTUAL
                 INSURANCE COMPANY, Appellants

NO. 14-10-00995-CV                         V.

                           JUAN RODRIGUEZ, Appellee
                               ____________________
       This cause, an appeal from the judgment in favor of appellee, Juan Rodriguez,
signed 8/12/10, was heard on the transcript of the record. We have inspected the record
and find the trial court erred in that it did not have jurisdiction to enter a judgment against
Farmers, as Rodriguez’s claims against Farmers were not ripe. Therefore, as to the
claims against Farmers, we REVERSE the trial court’s judgment and RENDER
judgment that those claims be dismissed for lack of subject-matter jurisdiction.

       Further, we find no error in the trial court’s grant of summary judgment and
declaratory judgment in favor of Rodriguez against Allstate, and that portion of the
declaratory judgment is AFFIRMED.

       We order that each party shall pay its own costs incurred in this appeal. We
further order this decision certified below for observance.